IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL DOBSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5153

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 3, 2017.

An appeal from an order of the Leon County Circuit Court.
Ronald W. Flury, Judge.

Joseph C. Bodiford of Bodiford Law, P.A., Tallahassee; Michael Dobson, pro se, for
Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.